Citation Nr: 1020735	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for blurred vision.  

5.  Entitlement to service connection for dermatitis.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1959 to July 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefits currently sought on appeal.  This 
claim was previously remanded by the Board in January 2009 
for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for a number of different disabilities.  
Specifically, the Veteran has alleged that these disabilities 
are the result of tick bites he incurred during active duty 
while stationed in Virginia.  While the March 2009 VA 
examiner concluded that the Veteran did not suffer from any 
residuals of a tick bite, this conclusion alone does not 
demonstrate that the Veteran is not entitled to service 
connection.  Service connection may also be granted if there 
is competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The record demonstrates that the Veteran has been treated for 
the disabilities he is claiming, demonstrating that he does 
suffer from a current disability.  However, there is no clear 
evidence of record to demonstrate that the Veteran suffered a 
chronic condition during active military service related to 
any of his claimed disabilities.  If there is no evidence of 
a chronic condition during service, or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  According to the Veteran's 
March 2009 VA examination report, private and/or VA doctors 
diagnosed the Veteran with osteoarthritis, dermatitis, 
refraction errors and dry eyes syndrome, depression and 
recurrent headaches after his separation from active duty.  
The examiner did not indicate when these diagnoses were first 
assigned or when the Veteran began seeking treatment for the 
associated symptomatology.  The examiner also specifically 
noted a June 2001 medical record in which the Veteran was 
treated for a rash, an April 2001 computed tomography (CT) 
scan of the head, and an April 2001 psychiatric evaluation.  
This is the first time VA has been informed of the existence 
of these records and they have not been associated with the 
Veteran's claims file.

Since the above evidence demonstrates that additional records 
are available that may be beneficial to the Veteran's claims 
but have not yet been obtained, an additional remand is 
regrettably required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request that the 
Veteran provide the name and address of 
any private physician, psychiatrist, or 
other medical provider who has treated his 
claimed disabilities.  Then, the AMC 
should request the treatment records from 
any medical provider identified by the 
Veteran (private or VA), and particularly 
include those mentioned in the March 2009 
VA examination report, noted above.  The 
Veteran should also be asked to submit any 
additional medical evidence he has in 
support of his claim, including, but not 
limited to, the records he appears to have 
provided to the VA examiner in March 2009.  

2.  After completion of the above, the AMC 
should review the Veteran's claims in 
light of any new evidence.  If the claims 
are not granted, the Veteran should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


